Title: From James Madison to James Bowdoin, 17 July 1807
From: Madison, James
To: Bowdoin, James



copied
Sir
Department of State July 17th. 1807

Since the event which led to the late Proclamation of the President, inclosed in the letter to Genl. Armstrong and yourself, the British squadron in the waters of Virginia has conducted itself in the same insolent and hostile spirit.  Merchant vessels arriving and departing, have been challenged, fired at, examined, and detained, within our jurisdiction; with as little scruple as if they were at open sea.  Not satisfied with these outrages, the British Commodore Douglass advanced into Hampton Roads with his whole squadron, consisting of two 74’s a ship of 50 guns, and a frigate; threatened by his soundings and other preparations an hostile approach to Norfolk; and actually blockaded the town by forcibly obstructing all water communication with it.  In a word, the course of proceeding has amounted as much to an invasion and a siege, as if an army had debarked and invested the town on the land side.  It is now said, that the whole squadron has left Hampton Roads, in consequence of a formal notice of the President’s Proclamation, and fallen down to their former position at a small distance within the Capes; probably awaiting the further orders of the commanding Admiral at Halifax.
The spirit and exertions called forth by the crisis have been truly gratifying.  Volunteers turned out by thousands.  The situations most exposed to predatory debarkations were guarded; and Norfolk was soon made safe by a judicious disposition of the Chesapeake refitted for the occasion, a French frigate which happened to be in the harbour, and a few gun boats; and by availing the whole of the support of the fortifications in the vicinity.
The grand jury, during the late Session of the Circuit Court at Richmond, found bills of Treason and misdemeanor against Aaron Burr, Jonathan Dayton, John Smith (Senator from the State of Ohio) Blennerhasset and several others.  Their trials will take place on the 3d. of next Month.
I have the honor to inclose a private letter from the President, which renders it unnecessary for me to say more, in reference to the considerations which personally interest you, than that he acquiesces in your proposed return to the United States; but with a wish to avail the public of your services at Madrid, if not disagreeable to you, and if there be no objection to this arrangement presented by circumstances in our affairs with Spain, better known to you than to us.  The way for the arrangement seems to be fairly opened, by the late substitution of the Chevalier de Foronda as charge des Affaires, in place of the Marquis de Yrujo, and by the understood purpose of transferring hither the present Minister Plenipo: of Spain at Milan.
In the present posture of our relations to Great Britain, it is prudent to turn them as much as can be honorably done, to account in our other foreign relations.  In the joint letter to you and Genl. Armstrong, this policy has been explained as it applies to the objects embraced by the joint Commission.  But there are other cases in which Spain is counselled by her own interest to promote that of the United States; particularly by giving greater latitude and security to our commerce with her american possessions, above all with the important and convenient Island of Cuba.  I offer this idea for your attention and improvement; and I pray you to communicate it to Mr. Erving, with such of the other matters contained in the dispatches now forwarded, as it may be useful for him to possess.  I have the honor to remain, with great respect & Consideration, Sir, your most Obt. Set.

James Madison

